Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 1 March 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                  
                     Sir9
                     Richmond March 1st 1781
                  
                  On Monsr Tillys arrival in James River I began to prepare for an enterprize against Portsmouth, which preparations I fortunately Continued, although he informed me he should not stay in the River.  I have it therefore in my Power to afford the necessary assistance to the affair now in agitation, much sooner than could be expected.
                  You need not My Dear General be under any apprehensions that Arnold will excape by land; Let his retreat by James River be cut off, & I will answer for delivering him over to the Marquis.
                  In four or five days I hope to have 4 18 pdrs & two Mortars mounted 800 shells ready, and indeed evry other article that may be necessary, if working Day, & night will procure them.
                  Immediately on the reception of Your Excellencys letter of the 20th ulto I sent for Genl Gregory who is at Northwest landing, with a Detachment of 800 men under the Command of Col. Everard Mead.
                  Notwithstanding the above force was taken from Gen. Muhlenburgs Command, he will in two days have 5 Regts 400 men each Militia, 120 Horse, 260 Rifle men, & 4 pieces Artillery at Suffolk under his orders.
                  From the length of time which Gen. Weedon has had to form the two Regts which he was ordered, I expect his arrival in two or three, days at Williamsburg.
                  Seven or eight Merchant Vessels of 8 to 20 Guns are ready to transport, the 800 men under Gen. Weedon,  The battering Cannon, or any other necessarys to Soweles Point, carried by the French Ship.  
                  This Corps will form a Junction with 1200 men under Genl Gregory, somewhere near Norfolk where Batteries may be established against the Enemies Fleet, and at the same time against Portsmo.,  While the Troops the Marquis brings may land under Cover at Pig point, when I shall be with those under Genl Muhlenberg, at least this is the Plan I have proposed to the Marquis.
                  I am of opinion the attack on this side Portsmo. should be made by a Coup de Main favor’d by a Cannonade, & Bombardments from the Other.  The Enemys works are of no importance at Present, a Redoubt with some open Batteries, and indeed the Troops Arnold has with him are not very formidable.
                  From the situation of the Ground very little is to be apprehended in a Retreat.  The Right is covered by the  Dismal Swamp, the left by Nansemond River.  There is only one Road, & many advantageous positions on it.
                  If the honor of taking Arnold had been reserved for me, I should have adopted the Inclosed plan of attack which I have submitted to the Marquis for his approbation.
                  Neither the presence of Arnold, nor the rapid approach of Cornwallis diverted from the principal Object I had in view, which is to give some existance to the Virginia Line and that as soon as possible.
                  Arnold was kept in by a body of Militia not much superior in number to his own force and against Cornwallis I ordered the Militia of the Neibouring Counties.  I was enabled to send off a Detachment of 450 Continental Troops on the 25th Ulto, well armed & equiped to reinforce Genl Greene.  I am busy in preparing to send another of the same force the End of this month.
                  I came here this morning to take the necessary measures with Government & shall set off to morrow for Williamsburg, to be nearer the Marquis, & the fleet.  The Pilots for Monsr Tilly are sent off.  I have dispatch’d Capt. De Ponthier who will acquaint him with our situation and wishes.  I have the Honor to be with the greatest Respect and Esteem Your Excellencies Most Obedient Humble Servt 
                  
                     Steuben
                     Maj: General
                     
                  
                  
                     
                        diagrams
                     
                  
               